          Case 5:19-cv-00089-G Document 74 Filed 06/06/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

CITY OF PRAGUE, OKLAHOMA                     )
et al.,                                      )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )   Case No. CIV-19-89-G
                                             )
CAH ACQUISITION COMPANY 7,                   )
LLC, et al.,                                 )
                                             )
       Defendants.                           )

                              ORDER TO SHOW CAUSE

       On March 4, 2019, Cohesive Healthcare Management + Consulting, LLC

(“Cohesive”) was appointed as receiver on an interim basis over Defendant CAH

Acquisition Company 7, LLC, its assets, and the personal property upon and within the

Prague Community Hospital. See Doc. No. 47. On March 8, 2019, the Court found that

the continued appointment of Cohesive as receiver was warranted and that Cohesive shall

serve as receiver until further order of the Court. See Doc. No. 51. Cohesive subsequently

filed an oath signed by its founder and posted a receiver’s bond in the amount of $50,000.

See Doc. Nos. 53, 57.

       As part of its duties as receiver, the Court ordered that Cohesive must file a status

report with the Court on May 1, 2019, and thereafter on a bimonthly basis. See Doc. No.

51, at 10. When Cohesive failed to file its first report, the Court sua sponte extended its

time to do so and ordered that the first such report be filed “no later than June 1, 2019.”

Doc. No. 72, at 1. The docket reflects that counsel for Cohesive received this order via
          Case 5:19-cv-00089-G Document 74 Filed 06/06/19 Page 2 of 2




ECF but that no status report or other response has been filed as of this date. Nor has

Cohesive submitted any request to be excused from this requirement.

      Accordingly, Plaintiffs and Cohesive are directed to show cause in writing, no later

than June 20, 2019, as to why the receivership should not be terminated.

      IT IS SO ORDERED this 6th day of June, 2019.




                                            2
